DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2013-0030627 to Lim (hereinafter “Lim”) (see attached English Translation) in view of US 2006/0196527 to Nishimura et al. (hereinafter “Nishimura”).
Regarding claim 1, Lim teaches a substrate processing method comprising the steps of providing a substrate containing etched microstructures (see figure 5) (English translation, page 3, lines 19-22) and removing etch residues from the etched microstructures using a mixture of sulfuric acid and hydrogen peroxide (SPM) and a mixture of ammonium hydroxide and hydrogen peroxide (reads on “wet chemical processing”) (English translation, page 3, lines 28-41). In addition, Lim teaches that the substrate can be subjected to an aqueous hydrogen fluoride solution (DHF) (reads on the limitation “rising the substrate with an aqueous hydrogen fluoride solution”) (English translation, page 3, lines 37-41). Furthermore, Lim teaches the step of drying the substrate using an inert gas (nitrogen) (English translation, page 4, lines 16-17).
Lim does not teach that the step of applying the aqueous hydrogen fluoride solution (DHF) to the substrate is performed after the steps of applying the mixture of sulfuric acid and hydrogen peroxide (SPM) and the mixture of ammonium hydroxide and hydrogen peroxide (reads on “wet chemical processing”).
Nashimura teaches a substrate processing method comprising the steps of cleaning the substrate with a mixture of sulfuric acid and hydrogen peroxide (SPM), and a mixture of ammonium hydroxide and hydrogen peroxide (SC-1) [0156-0157]. In addition, Nashimura teaches the step of applying an aqueous hydrogen fluoride solution (DHF) to the substrate after the steps of cleaning the substrate with a mixture of sulfuric acid and hydrogen peroxide (SPM), and a mixture of ammonium hydroxide and hydrogen peroxide (SC-1) to remove native oxide residues that have arisen on the surface of the substrate during the cleaning with the mixture of ammonium hydroxide and hydrogen peroxide (SC-1), and to render the surface of the substrate hydrophobic [0158].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Lim wherein the step of applying the aqueous hydrogen fluoride solution (DHF) to the substrate is performed after the steps of applying the mixture of sulfuric acid and hydrogen peroxide (SPM) and the mixture of ammonium hydroxide and hydrogen peroxide with a reasonable expectation of success, since Nashimura teaches that it is effective to apply an aqueous hydrogen fluoride solution (DHF) to a substrate containing silicon after the steps of applying a mixture of sulfuric acid and hydrogen peroxide (SPM) and a mixture of ammonium hydroxide and hydrogen peroxide for the purpose of removing native oxide residues that have arisen on the surface of the substrate during the cleaning with the mixture of ammonium hydroxide and hydrogen peroxide, and to render the surface of the substrate hydrophobic ([0158] of Nashimura).

Regarding claim 2, Lim further teaches that the etched microstructures include semiconductor pillars disposed on the substrate, the semiconductor pillars extending in a direction perpendicular to a surface of the substrate (see figure 5).

Regarding claim 3, Lim further teaches that the semiconductor pillars contain silicon (English translation, page 3, lines 9-22).

Regarding claim 4, Lim/Nashimura does not teach that the etched microstructures have an aspect ratio greater than about 10.
However, when faced with the need for removing etch residues from a substrate including etched microstructures, wherein the etched microstructures have an aspect ratio greater than about 10, the skilled artisan would have found it obvious to perform the method disclosed by Lim/Nashimura with a reasonable expectation of success, since Lim teaches that the method is effective for cleaning etching residues and for preventing pattern collapse by reducing the surface tension of the liquid filled between the pattern having a high aspect ratio such as an active region pattern in the cleaning process of the semiconductor substrate (English translation, page 4, lines 20-23), and that the method can be applied to all cleaning processes in the manufacturing process of a semiconductor device, such as forming a cylindrical or pillar capacitor having a high aspect ratio (English translation, page 4, lines 25-26).

Regarding claim 5, Lim/Nashimura does not teach that the etched microstructures have an aspect ratio greater than about 50.
However, when faced with the need for removing etch residues from a substrate including etched microstructures, wherein the etched microstructures have an aspect ratio greater than about 50, the skilled artisan would have found it obvious to perform the method disclosed by Lim/Nashimura with a reasonable expectation of success, since Lim teaches that the method is effective for cleaning etching residues and for preventing pattern collapse by reducing the surface tension of the liquid filled between the pattern having a high aspect ratio such as an active region pattern in the cleaning process of the semiconductor substrate (English translation, page 4, lines 20-23), and that the method can be applied to all cleaning processes in the manufacturing process of a semiconductor device, such as forming a cylindrical or pillar capacitor having a high aspect ratio (English translation, page 4, lines 25-26).

Regarding claim 6, Lim further teaches that the etch residues include a polymer, and an organic contamination (English translation, page 3, lines 37-41).

Regarding claims 7-9, Lim teaches that the wet chemical processing includes exposing the substrate to an acidic aqueous solution (a mixture of sulfuric acid and hydrogen peroxide (SPM)), 7Docket no: 180504US02 rinsing the substrate with deionized water, and exposing the substrate to a basic aqueous solution (a mixture of ammonium hydroxide and hydrogen peroxide (SC-1)) (English translation, page 3, lines 37-41).

Regarding claim 10, Lim/Nashimura does not explicitly teach that the steps of applying the aqueous hydrogen fluoride solution (DHF) to the substrate and drying prevents stiction of the microstructures. 
However, since the processing steps and processing conditions are similar to those instantly claimed, it would be reasonably expected that the steps of applying the aqueous hydrogen fluoride solution (DHF) to the substrate and drying prevents stiction of the microstructures as instantly claimed. 

Regarding claim 11, Lim teaches a substrate processing method comprising the steps of providing a substrate containing etched silicon pillars disposed on the substrate (English translation, page 3, lines 9-22) (see figure 5), wherein the etched silicon pillars extend in a direction perpendicular to a surface of the substrate (see figure 5), the etched silicon pillars containing etch residues thereon that includes a polymer and an organic contamination (English translation, page 3, lines 37-41), and removing the etch residues from the etched microstructures using a mixture of sulfuric acid and hydrogen peroxide (SPM) and a mixture of ammonium hydroxide and hydrogen peroxide (reads on “wet chemical processing”) (English translation, page 3, lines 28-41). In addition, Lim teaches that the substrate can be subjected to an aqueous hydrogen fluoride solution (DHF) (reads on the limitation “rising the substrate with an aqueous hydrogen fluoride solution”) (English translation, page 3, lines 37-41). Furthermore, Lim teaches the step of drying the substrate using an inert gas (nitrogen) (English translation, page 4, lines 16-17).
Lim does not teach that the step of applying the aqueous hydrogen fluoride solution (DHF) to the substrate is performed after the steps of applying the mixture of sulfuric acid and hydrogen peroxide (SPM) and the mixture of ammonium hydroxide and hydrogen peroxide (reads on “wet chemical processing”).
Nashimura teaches a substrate processing method comprising the steps of cleaning the substrate with a mixture of sulfuric acid and hydrogen peroxide (SPM), and a mixture of ammonium hydroxide and hydrogen peroxide (SC-1) [0156-0157]. In addition, Nashimura teaches the step of applying an aqueous hydrogen fluoride solution (DHF) to the substrate after the steps of cleaning the substrate with a mixture of sulfuric acid and hydrogen peroxide (SPM), and a mixture of ammonium hydroxide and hydrogen peroxide (SC-1) to remove native oxide residues that have arisen on the surface of the substrate during the cleaning with the mixture of ammonium hydroxide and hydrogen peroxide (SC-1), and to render the surface of the substrate hydrophobic [0158].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Lim wherein the step of applying the aqueous hydrogen fluoride solution (DHF) to the substrate is performed after the steps of applying the mixture of sulfuric acid and hydrogen peroxide (SPM) and the mixture of ammonium hydroxide and hydrogen peroxide with a reasonable expectation of success, since Nashimura teaches that it is effective to apply an aqueous hydrogen fluoride solution (DHF) to a substrate containing silicon after the steps of applying a mixture of sulfuric acid and hydrogen peroxide (SPM) and a mixture of ammonium hydroxide and hydrogen peroxide for the purpose of removing native oxide residues that have arisen on the surface of the substrate during the cleaning with the mixture of ammonium hydroxide and hydrogen peroxide, and to render the surface of the substrate hydrophobic ([0158] of Nashimura).

Regarding claim 12, Lim/Nashimura does not teach that the etched microstructures have an aspect ratio greater than about 10.
However, when faced with the need for removing etch residues from a substrate including etched microstructures, wherein the etched microstructures have an aspect ratio greater than about 10, the skilled artisan would have found it obvious to perform the method disclosed by Lim/Nashimura with a reasonable expectation of success, since Lim teaches that the method is effective for cleaning etching residues and for preventing pattern collapse by reducing the surface tension of the liquid filled between the pattern having a high aspect ratio such as an active region pattern in the cleaning process of the semiconductor substrate (English translation, page 4, lines 20-23), and that the method can be applied to all cleaning processes in the manufacturing process of a semiconductor device, such as forming a cylindrical or pillar capacitor having a high aspect ratio (English translation, page 4, lines 25-26).

Regarding claims 13-15, Lim teaches that the wet chemical processing includes exposing the substrate to an acidic aqueous solution (a mixture of sulfuric acid and hydrogen peroxide (SPM)), 7Docket no: 180504US02 rinsing the substrate with deionized water, and exposing the substrate to a basic aqueous solution (a mixture of ammonium hydroxide and hydrogen peroxide (SC-1)) (English translation, page 3, lines 37-41).
Regarding claim 16, Lim/Nashimura does not explicitly teach that the steps of applying the aqueous hydrogen fluoride solution (DHF) to the substrate and drying prevents stiction of the microstructures. 
However, since the processing steps and processing conditions are similar to those instantly claimed, it would be reasonably expected that the steps of applying the aqueous hydrogen fluoride solution (DHF) to the substrate and drying prevents stiction of the microstructures as instantly claimed. 

Regarding claim 17, Lim teaches a substrate processing method comprising the steps of providing a substrate containing etched silicon pillars disposed on the substrate (English translation, page 3, lines 9-22) (see figure 5), wherein the etched silicon pillars extend in a direction perpendicular to a surface of the substrate (see figure 5), removing etch residues from substrate by applying a mixture of sulfuric acid and hydrogen peroxide (SPM) to the substrate, rinsing the substrate with deionized water, and applying a mixture of ammonium hydroxide and hydrogen peroxide to the substrate (reads on “wet chemical processing”) (English translation, page 3, lines 28-41). In addition, Lim teaches that the substrate can be subjected to an aqueous hydrogen fluoride solution (DHF) (reads on the limitation “rising the substrate with an aqueous hydrogen fluoride solution”) (English translation, page 3, lines 37-41). Furthermore, Lim teaches the step of drying the substrate using an inert gas (nitrogen) (English translation, page 4, lines 16-17).
Lim does not teach that the step of applying the aqueous hydrogen fluoride solution (DHF) to the substrate renders the surface of the silicon pillars hydrophobic.
Nashimura teaches a substrate processing method comprising the steps of cleaning the substrate with a mixture of sulfuric acid and hydrogen peroxide (SPM), and a mixture of ammonium hydroxide and hydrogen peroxide (SC-1) [0156-0157]. In addition, Nashimura teaches the step of applying an aqueous hydrogen fluoride solution (DHF) to the substrate after the steps of cleaning the substrate with a mixture of sulfuric acid and hydrogen peroxide (SPM), and a mixture of ammonium hydroxide and hydrogen peroxide (SC-1) to remove native oxide residues that have arisen on the surface of the substrate during the cleaning with the mixture of ammonium hydroxide and hydrogen peroxide (SC-1), and to render the surface of the substrate hydrophobic [0158].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Lim wherein the step of applying the aqueous hydrogen fluoride solution (DHF) to the substrate is performed after the steps of applying the mixture of sulfuric acid and hydrogen peroxide (SPM) and the mixture of ammonium hydroxide and hydrogen peroxide with a reasonable expectation of success, since Nashimura teaches that it is effective to apply an aqueous hydrogen fluoride solution (DHF) to a substrate containing silicon after the steps of applying a mixture of sulfuric acid and hydrogen peroxide (SPM) and a mixture of ammonium hydroxide and hydrogen peroxide for the purpose of removing native oxide residues that have arisen on the surface of the substrate during the cleaning with the mixture of ammonium hydroxide and hydrogen peroxide, and to render the surface of the substrate hydrophobic ([0158] of Nashimura).

Regarding claim 18, Lim/Nashimura does not explicitly teach that the steps of applying the aqueous hydrogen fluoride solution (DHF) to the substrate and drying prevents stiction of the microstructures. 
However, since the processing steps and processing conditions are similar to those instantly claimed, it would be reasonably expected that the steps of applying the aqueous hydrogen fluoride solution (DHF) to the substrate and drying prevents stiction of the microstructures as instantly claimed. 

Regarding claim 19, Lim/Nashimura does not teach that the etched microstructures have an aspect ratio greater than about 10.
However, when faced with the need for removing etch residues from a substrate including etched microstructures, wherein the etched microstructures have an aspect ratio greater than about 10, the skilled artisan would have found it obvious to perform the method disclosed by Lim/Nashimura with a reasonable expectation of success, since Lim teaches that the method is effective for cleaning etching residues and for preventing pattern collapse by reducing the surface tension of the liquid filled between the pattern having a high aspect ratio such as an active region pattern in the cleaning process of the semiconductor substrate (English translation, page 4, lines 20-23), and that the method can be applied to all cleaning processes in the manufacturing process of a semiconductor device, such as forming a cylindrical or pillar capacitor having a high aspect ratio (English translation, page 4, lines 25-26).

Regarding claim 20, Lim further teaches that the etch residues include a polymer, and an organic contamination (English translation, page 3, lines 37-41).

Related References
US2019/0304773 to Lee, teaches a substrate processing method comprising the steps of applying a mixture of deionized water, ammonium hydroxide, and aqueous hydrogen peroxide to the substrate, applying a mixture of sulfuric acid and aqueous hydrogen peroxide to remove organic residues from the surface of the substrate, and applying diluted hydrogen fluoride solution to the substrate to form silicon-fluorine bonds with the exposed surface, leaving behind hydrophobic surfaces [0023-0025].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714